FILED
                           NOT FOR PUBLICATION                              FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50012

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00329-GHK-1

  v.
                                                 MEMORANDUM *
CESAR DANIEL ALVARADO CANAS,
AKA Caesar Alvarado, AKA Cesar Daniel
Alvarado, AKA Juan Martinez, AKA
Cesar Daniel Novoa, AKA Cesar Daniel
Alvarado Novoa,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                                                         **
                          Submitted February 21, 2012


Before: FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Cesar Daniel Alvarado Canas appeals his conviction by guilty plea and

sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Canas’ counsel has filed a

brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Canas with the opportunity to file a pro se

supplemental brief. The appellant has filed a pro se supplemental brief, and no

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel's motion to withdraw is GRANTED, and the district

court's judgment is AFFIRMED.